Citation Nr: 0938116	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 23, 1999, 
for the award of dependency and indemnity compensation based 
on a grant of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to May 1969.  He died in November 1984.  The appellant was 
his surviving spouse although she has now remarried.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an effective date prior to 
February 23, 1999 for the award of dependency and indemnity 
compensation based on the grant of service connection for the 
cause of the Veteran's death.  


FINDINGS OF FACT

1.  The appellant's initial claim for entitlement to an 
effective date prior to February 23, 1999, for the award of 
dependency and indemnity compensation based on the grant of 
service connection for the cause of the Veteran's death was 
denied by the Board in an October 2002 decision.  She filed a 
motion for reconsideration of that decision which was denied 
by the Board in March 2003.  She did not appeal the decision 
to the United States Court of Appeals for Veterans Claims.  

2.  The appellant again raised the matter of entitlement to 
an earlier effective date for the award of dependency and 
indemnity compensation based on the grant of service 
connection for the cause of the Veteran's death in July 2007.  




CONCLUSION OF LAW

The claim for entitlement to an effective date prior to 
February 23, 1999, for the award of dependency and indemnity 
compensation based on the grant of service connection for the 
cause of the Veteran's death, lacks legal merit.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United Sates Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  

As discussed below the appellant's claim is being dismissed 
by the Board because the appellant has previously raised the 
issue of entitlement to an earlier effective date for the 
award of dependency and indemnity compensation based on the 
grant of service connection for the cause of the Veteran's 
death, which was denied by the Board in an October 2002 
decision, as well as a January 2003 denial of a motion for 
reconsideration.  The claim is therefore being dismissed 
based on the law.  Whatever facts are necessary to adjudicate 
the claim are already contained in the claims folder.  Thus, 
notice or assistance to the veteran would be fruitless.  

Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  

The evidence in the file reflects that service connection for 
the cause of the Veteran's death was granted in an April 2001 
Board decision.  In a November 2001 rating decision, the RO 
granted service connection for the cause of the Veteran's 
death effective the date of the appellant's claim, February 
23, 1999.  In December 2001, the appellant filed a notice of 
disagreement with the effective date assigned for the award 
of service connection for the cause of the Veteran's death, 
asserting that the appropriate effective date was in 1985 
when she filed her initial claim for benefits.  She perfected 
her appeal to the Board on the issue in April 2002 and 
presented personal testimony at a videoconference hearing 
before the Board in August 2002.  

In a decision dated October 29, 2002, the Board denied the 
appellant's claim for entitlement to an effective date prior 
to February 23, 1999, for the award of dependency and 
indemnity compensation based on the grant of service 
connection for the cause of the Veteran's death.  VA Form 
4597, Board of Veterans' Appeals Notice was attached to the 
decision.  In January 2003, she filed a motion for 
reconsideration of that decision to the Board.  In a 
determination dated March 21, 2003, the Board denied the 
motion for reconsideration.  VA Form 0220, Notice of 
Appellate Rights Following Denial of Motion for 
Reconsideration was attached to the determination.  She did 
not file a notice of appeal to the United States Court of 
Appeals for Veterans Claims (Court).  Hence, the Board's 
October 2002 decision became final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  

The appellant's current "claim" for entitlement to an 
earlier effective date for the award of dependency and 
indemnity compensation based on the grant of service 
connection for the cause of the Veteran's death was received 
in July 2007.  However, the Court has held that there is no 
basis in VA law for a freestanding earlier effective date 
claim in matters addressed in a final decision.  Rather, when 
a decision is final, only a request for a revision premised 
on clear and unmistakable error could result in the 
assignment of earlier effective dates.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board 
concludes that the attempt to overcome finality of the 
Board's October 2002 decision in raising a freestanding claim 
for entitlement to an earlier effective date must be 
dismissed.  Id.  

The Board notes that to the extent that the appellant was 
filing a motion for revision of a Board decision based on a 
finding of clear and unmistakable error, only the Board has 
jurisdiction to decide such a claim in the first instance - 
not the RO.  After this decision is dispatched, she will be 
provided with a letter explaining how to effectively file 
such a motion, and allowed the opportunity to present written 
argument on the matter.   




ORDER

The appeal for entitlement to an effective date prior to 
February 23, 1999, for dependency and indemnity compensation 
based on the grant of service connection for the cause of the 
Veteran's death is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


